—Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Jefferson County [Hugh A. Gilbert, J.], entered May 20, 2010) to review a determination of respondent New York State Office of Temporary and Disability Assistance. The determination imposed public assistance and food stamp sanctions.
It is hereby ordered that the determination is unanimously confirmed without costs and the amended petition is dismissed. Present — Smith, J.E, Fahey, Lindley, Sconiers and Gorski, JJ.